Name: COMMISSION REGULATION (EC) No 1077/96 of 14 June 1996 temporarily suspending the issuing of export licences for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 15. 6. 96 ( ENl Official Journal of the European Communities No L 142/5 COMMISSION REGULATION (EC) No 1077/96 of 14 June 1996 temporarily suspending the issuing of export licences for certain milk products Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 995/96 (% and in particular Article 8 (3) thereof, Whereas, in the case of certain products, licences have already been issued for the maximum quantities that may be exported with refund for the 12-month period in ques ­ tion; whereas the issuing of licences for the products concerned should be temporarily suspended; Article 1 The issuing of export licences for milk products falling within CN code 0406 is hereby suspended for the period 19 to 23 June 1996 . Article 2 This Regulation shall enter into force on 19 June 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 307, 20 . 12 . 1995, p. 10 . (3) OJ No L 144, 28 . 6 . 1995, p. 22. 4 OJ No L 133, 4. 6 . 1996, p. 13 .